 In the MatterofDELAWARE ASSOCIATION, INCORPORATED I.andAMERICAN FEDERATION OF LABORCase No. 10-R-1335.-Decided November16, 1944Messrs. Alfred L. McCarthyandLewis R. Sing,'ofMiami, Fla., forthe Company.Mr. Al Kent,of Miami,Fla. for the Union.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF CASEUpon a petition duly filed by American Federation of Labor,hereincalled the Union, alleging that a question affecting commerce hadarisenconcerning the representation of employees of Delaware Asso-ciation, Incorporated, herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing upon due noticebefore George S. Slyer, Trial Examiner. Said hearing was held atMiami,Florida, on October 26, 1944.The Company and the Unionappeared and participated.2All parties were afforded full oppor-tunity to be heard,to examineand cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearingare freefrom prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDelaware Association, Incorporated, is engaged in the manufactureof optical elements for precision instruments, primarily binoculars,at its plant in Miami, Florida.The raw materials used by the Com-' The name of the Companywas designated as DelawareAssociationin the petition andformal papers,all of which were corrected by amendment at the hearing.'Transport Workers Union of America, CIO, was duly served withnotice of the hearing,but did notparticipate therein.59 N. L. R B., No. 67.317 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany are owned by the United States Government, all of which areshipped to the Company's plant from points outside the State ofFlorida.The average monthly receipts of raw materials approxi-mate 850 pounds, valued at approximately $5 per pound.The finishedproducts of the Company lose approximately 40 percent in weightthrough processing, but are increased in value by more than threetimes the worth of the raw materials.All of the finished productsare shipped to a point outside the State of Florida.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its employees until theUnion has been certified by the Board in an appropriate unit.A statement of'a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accord- with a stipulation of the parties, that all em-ployees of the Company, including group leaders and stockroom clerk,but excluding officials, superintendents, foremen, subforemen, officeand clerical employees, outside grounds-keepers, power plant engi-neer, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-The Board agent reported that the Union submitted 95 authorization cards,all of whichbore apparently genuine original signatures;that the names of 90 persons appearing onthe cards were listed on the Company's pay roll of October 9, 1944, which contained thenames of 157 employees in the appropriate unit. DELAWARE ASSOCIATION, INCORPORATED319ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDumarED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Delaware As-sociation, Incorporated, Miami, Florida, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)(lays from the date of this Direction, under the direction and su-pervision of the Regional Director for the Tenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of saidRulesand Regu-lations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesireto be represented by American Federation of Labor, for thepurposes of collective bargaining.618683-45-vol. 59-22